DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This actions is in response to response filed on 5/25/2021.  This action is FINAL.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, 17-20 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sardino et al. (US 2019/0065284 A1) and further in view of Inampudi et al. (US 2007/0088828 A1).
As per claim 1 (Amended), Sardino et al. teaches the invention as claimed including, “A method for processing a computing task, comprising:
establishing a connection with a client in response to receiving a processing request from the client, the processing request being for requesting an allocation of a set of computing resources for processing the computing task;”
Sardino et a. teaches, a request for hybrid acceleration occurs.  A management server has the address for each accelerator and can provide access information to any requesting software application from any client devices.  A job placement module analyzes the access information for the accelerator and based on the job type, selects an accelerator to offload the job to (0055). Also see 0053, 0061 and figure 5.
“receiving a set of resource calling instructions associated with the computing task from the client via the established connection;
executing the set of resource calling instructions to obtain a processing result by using the set of computing resources; and”
The job placement module analyzes the access information for the accelerator and based on the job type can select an accelerator to offload the job (0055).  A first processing job is offloaded to the first accelerator utilizing the access information (0061).  Also see figure 5.  
However Sardino et al. does not explicitly appear to teach “returning the processing result to the client”
The examiner would first like to state that it would have been obvious to one of ordinary skill in the art for an offloaded job to return its results to the client.  However this is further taught by Inampudi et al. 
Inampudi et al. teaches returning results to the application client (0024).  

 “wherein receiving a set of resource calling instructions associated with the computing task from the client comprises:
receiving from the client multiple sub-sets of the set of resource calling instructions and a mapping relationship, the set of resource calling instructions being divided into multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions[,];
the multiple sub-set comprising (i) a first sub-set based on demands for a first level of performance from first resource calling instructions and (ii) a second sub-set based on demands for a second level of performance from second resource calling instructions, the second level of performance being different than the first level of performance; and
 the mapping relationship being specified by the client between a corresponding sub-set among the multiple sub-sets and a corresponding portion in the set of computing resources and the second sub-set among the multiple sub-set and a corresponding second portion in the set of computing resources; and
wherein executing the set of resource calling instructions to obtain a processing result comprises executing the set of resource calling instructions based at least in part on a mapping relationship between  the first sub-set among the multiple sub-sets and  the corresponding first portion in the set of computing resources and the second sub-set among the multiple sub-sets and the corresponding second portion in the set of computing resources.”
Sardino et al. teaches the job placement module analyzes the access information for the accelerator and based on the job type (category) can select an accelerator (map to offload the job) (0055).  A first processing job is offloaded to the first accelerator utilizing the access information (0061).    Therefore the job placement module is mapping the job to a specific accelerator and offloading the job to the accelerator.  A job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).  Therefor the job is mapped to an accelerator based on it meeting the jobs performance requirements.  The examiner states that different jobs can have different performance requirements and are schedule/mapped to an accelerator that is capable of performing the job.  Therefore different jobs can be mapped (divided) to different accelerators that have different performance based on the job type and its performance requirements.  
However Sardino et al. does not explicitly appear to teach, “receiving from the client multiple sub-sets of the set of resource calling instructions and a mapping relationship, the set of resource calling instructions being divided into multiple sub-sets by the client based on demands on performance from various resource calling instructions in the set of resource calling instructions, the mapping relationship being specified by the client between a corresponding sub-set among the multiple sub-sets and a corresponding portion in the set of computing resources”
to execute one or more jobs.  Each grid node may allocate certain performance, storage or memory resources to the system for execution of the application and the local grid controller tracks or manages the resources available on the grid nodes so that it can schedule any tasks or jobs necessary.  An application client communicates with the local grid controller to find out how many tasks or jobs or threads to split up or divide the application into.  As a result the application client divides the application to be executed by the one or more grid nodes and into the appropriate number of tasks/jobs/threads corresponding to the task/job information communicated by the local-grid controller module (0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sardino et al. with Inampudi et al. because both teach the performance of distributed job/task.  Sardino et al. teaches the receiving of a job that is mapped to a specific accelerator from a client.  Inampudi et al. teaches that an application (job) can be split into a plurality of tasks/jobs by the client device and executed in a grid environment.  This will allow Sardino et al. to send a plurality of jobs/tasks to their mapped accelerators.  Sardino et al. teaches a job placement module on the client that selects an accelerator based on job requirements matching to the performance information of the accelerator (0058).  Therefore every job has a job type and a performance requirement needed to carry out the job.  The examiner states that if every job has a job type/performance requirement then each job is categorized (divided) by its job type/job performance and only mapped to an accelerator with resources capable of executing the job.  Therefore it would have been obvious to modify Sardino et al. with Imapudi et al. to allow a job/application to be broken up 
As per claim 2, Sardino et al. further teaches, “The method according to Claim 1, wherein the establishing a connection with a client comprises:
providing to the client a connection configuration available to the processing request on the basis of resource configuration information; and
establishing the connection in response to a connection request initiated by the client on the basis of the connection configuration”
Sardino et al. teaches a management server that discovers and indexes hardware devices.  The index includes performance and connectivity information about each of the hardware devices such as, access information , hardware capabilities, buffer size, network connection speed, current processing load, special permissions, and the like (0053). A request for hybrid acceleration occurs.  The management server has the address for each accelerator and can provide access information to any requesting software application from any client devices.  The job placement module analyzes the access information for the accelerator and based on the job type and selects an accelerator to offload the job (0055).  Also see figure 5.
As per claim 3, Sardino et al. further teaches, “The method according to Claim 2, wherein the processing request comprises a demand on the set of computing resources, and the providing to the client a connection configuration available to the processing request comprises:
selecting computing resources that match the demand from the resource configuration information as the set of computing resources; and

Sardino et al. teaches a management server that discovers and indexes hardware devices.  The index includes performance and connectivity information about each of the hardware devices such as, access information , hardware capabilities, buffer size, network connection speed, current processing load, special permissions, and the like (0053).
A request for hybrid acceleration occurs.  The management server has the address for each accelerator and can provide access information to any requesting software application from any client devices.  The job placement module analyzes the access information for the accelerator and based on the job type and selects an accelerator to offload the job (0055).  Also see figure 5.  A job placement module can communicate with the end-user software and/or the discovery module to identify additional accelerators available that meet the job requirements (0056).  Also see 0057-0058

As per claim 7 (Amended), Sardino et al. and Inampudi et al. further teach, “The method according to Claim 1, wherein the obtaining a processing result comprises:
executing the first first processing sub-result by using the first corresponding portion in the set of computing resources on the basis of a mapping relationship; 
executing the second sub-set among the multiple sub-sets to obtain a second processing sub-result by using the second correspond portion in the set of computing resources on the basis of the mapping relationship; and
first and second processing sub-result.”
Sardino et al. teaches, a job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).
The examiner would first like to state that it would have been obvious to one of ordinary skill in the art for an offloaded job to return its results to the client.  However this is further taught by Inampudi et al. 
Inampudi et al. teaches returning results to the application client.  Inampudi et al. teaches that each grid node once it finishes executing its individual task, sends its results to a result collector module.  The collected results are sent to a results summary module. The results summary module can consolidate or summarize the results in a specific format that is desired and return the results to the local-grid controller module (0024).  

As per claim 8  Sardino et al. further teaches, “The method according to Claim 1, wherein the set of computing resource comprises one or more graphical processing units, and the set of resource calling instructions is comprises instructions executable by the one or more graphical processing unit.”
Sardino et al. teaches executing jobs (resource calling instructions) on a GPU (0047-50 and 0053).  The examiner states that if the jobs are executing on a GPU then it would be inherent that the jobs are instructions executable on the graphical processing unit.

As per claim 9, Sardino et al .further teaches, “The method according to Claim 1, further comprising:
dynamically assigning the set of resource calling instructions to a further set of computing resources on the basis of a workload of the set of computing resources; and
executing the set of resource calling instructions to obtain a processing result by using the further set of computing resources.”	Sardino et al. teaches that the job placement module continues to monitor the usage of one or more accelerators and can switch all or part of a job to other accelerators as performance requirements are needed and/or if performance levels fall below a threshold (0058-0059).
As per claim 10, Sardino et al. further teaches, “The method according to Claim 1, further comprising generating statistics on at least one of:
the number of the set of computing resources, a time duration for which the at least one set of computing resources has been used, and a workload of the set of computing resources.”
See paragraphs 0053 and  0057-0059.
As per clam 11-12 and 17-20, claims 11-12 and 17-20, contains similar limitations to claims 1-2 and 7-10.  Therefore claims 11-12 and 17-20 are rejected for the same reasons as claims 1-2 and 7-10.
As per claims 31-36, claims 31-36 contain similar limitations to claims 1-3 and 8-10.  Therefore claims 31-36 are rejected for the same reasons as claims 1-3 and 8-10.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sardino et al. (US 2019/0065284 A1) and Inampudi et al. (US 2007/0088828 A1) as applied to claims 2 above, further in view of Padala et al. (US 2014/0337837 A1).
As per claim 4, Sardino et al. further teaches, “The method according to Claim 2, further comprising at least one of:
in response to receiving an expansion request for adding a new computing resource, adding information associated with the new computing resource to the resource configuration information; and
in response to receiving a removal request for removing an existing computing resource, removing information associated with the existing computing resource from the resource configuration information.
Sardino et al. teaches about rapid elasticity.  Capabilities can be rapidly and elastically provisioned, in some cases automatically, to quickly scale out and rapidly released to quickly scale in (0026).  The management server discovers and indexes hardware devices.  The index includes performance and connectivity information about each hardware device, such as, for example, accessing information, hardware capabilities, buffer size, network connection speed, current processing loads, special permissions, and the like (0053).  The management server communicates back to the discovery module available accelerators location on the hardware devices (0055). Job placement module analyzes the access information for the accelerators and based on job type can select accelerators to offload the job (0055).  Job placement module can communicate with the end-user software and/or the discovery module to identify additional accelerators available that meet the job requirements (0056).

Padala et al. teaches an autoscaler.  The autoscaler is able to adjust a resource pool by scaling up or down the resources available to an application (0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sardino et al. with Padala et al. because Sardino et al. briefly teaches the concept of the ability to scale out and scale in resources.  Padala et al. further teaches a autoscaler that is able to control a resource pool by scaling it up and down.  Scaling of resource pools is well known to one of ordinary skill in the art and would have been obvious to try. This will allow the system to control the amount of resources it consumes.  When scaling occurs it would have been obvious for the management server of Sardino et al. to update the resource it discovers and indexes according to the change to benefit job placement.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive.
	Applicant states that Sardino et al. and Inampudi et al. fail to teach “receiving from the client multiple sub-set of the set of resource calling instructions and a mapping relationship, the set of resource calling instructions being devided into the multiple sub-sets bat the client based on demands on performance from carious resource calling instructions in the set of resource calling instructions, the mapping relationship being specified by the client between a corresponding sub-set among the multiple sub-sets and a corresponding portion in the set of computing resources.”.  The applicant specifically states that Inampudi divides the tasks according to the information provided by the local-grid controller module 30 and not based on demands on performance from various resource calling instructions in the set of resource calling instructions associated with the computing as in the claimed arrangement.  The 
As stated above Sardino et al. teaches the job placement module analyzes the access information for the accelerator and based on the job type (category) can select an accelerator (map to offload the job) (0055).  A first processing job is offloaded to the first accelerator utilizing the access information (0061).    Therefore the job placement module is mapping the job to a specific accelerator and offloading the job to the accelerator.  A job can be assigned to only one accelerator or can be distributed across multiple accelerators depending on the job type and performance requirements needed to carry out the job (0058).  Therefor the job is mapped to an accelerator based on it meeting the jobs performance requirements.  The examiner states that different jobs can have different performance requirements and are schedule/mapped to an accelerator that is capable of performing the job.  Therefore different jobs can be mapped (divided) to different accelerators that have different performance based on the job type and its performance requirements.  
However Sardino et al. teaches a single job not multiple sub-sets of the set of resource calling instructions.  As stated above Inampudi et al. teaches a grid execution environment to execute an application.  A local grid controller knows the number of grid nodes that are part of the grid environment that are available at a given moment to execute one or more jobs.  Each grid node may allocate certain performance, storage or memory resources to the system for execution of the application and the local grid controller tracks or manages the resources available on the grid nodes so that it can schedule any tasks or jobs necessary.  An application client communicates with the local grid controller to find out how many tasks or jobs or threads to split up or divide the application into.  As a result the application client divides the application to be executed by the one or more grid nodes and into the appropriate number of tasks/jobs/threads corresponding to the task/job information communicated by the local-grid controller module (0023).
The examiner states that Inampudi et al. teaches that different grid nodes may allocated certain performance, storage or memory resources to the system and breaking up an application in a plurality of tasks or jobs to be executed on the plurality of grid nodes.  Sardino et al. teaches that each job has performance requirements and they are scheduled to an accelerator based on its job type and performance requirements.  Therefore it would have been obvious to one of ordinary skill in the art for the jobs/tasks that the application is broken up into in Inampudi et al. to also take into account performance requirements of each job it creates.  Combining Sardino et al. with Inampudi et al. will allow Sardino et al. to break up an application into a plurality (two) jobs/tasks.   This is done by the number of grid nodes available but also must include performance requirements of the jobs/tasks. Therefore if an application is broken up into two jobs one job can have one performance requirement and another job will have another performance requirement and they will each be sent to an respective available accelerator that is able to meet its needed performance.  The examiner further states that an application is split into a plurality of jobs/tasks to increase performance of execution.  One would not want to split an application in to jobs and run on any available preprocessor that could be super slow.  One would want to put jobs on accelerators that meets its requirements thereby increasing performance of the system and would have been obvious to try.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199     

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199